UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number: 000-53704 AMP HOLDING INC. (Name of registrant as specified in its charter) Nevada 26-1394771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Commerce Drive Loveland, Ohio45140 513-360-4704 (Address of principal executive offices) (Registrant’s telephone number) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE EXCHANGE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE EXCHANGE ACT: Common Stock, $0.001 par value per share Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 of Section 15(d) of the Act. Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of June 29, 2012, the last business day of the Registrant’s most recently completed second fiscal quarter, the market value of our common stock held by non-affiliates was $5,499,297. The number of shares of the Registrant’s common stock, $0.001 par value per share, outstanding as of April 10, 2013, was 76,622,130.We have no other classes of equity outstanding. 1 Table of Contents TABLE OF CONTENTS PART I Item 1. Business 3 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. Mine Safety Disclosures 10 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 17 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 21 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 22 Item 9B. Other Information 23 PART III Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13. Certain Relationships and Related Transactions, and Director Independence 29 Item 14. Principal Accounting Fees and Services 30 PART IV Item 15. Exhibits, Financial Statement Schedules 31 Signatures 34 2 Table of Contents AMP Holding Inc. Annual Report on Form 10-K For the Year Ended December 31, 2012 When used in this Report, the words “anticipate”, expect”, “plan”, “believe”, “seek”, “estimate” and similar expressions are intended to identify forward-looking statements.These are statements that relate to future periods and include, but are not limited to, statements about the features, benefits and performance of our products , our ability to introduce new product offerings and increase revenue from existing products, expected expenses including those related to selling and marketing, product development and general and administrative, our beliefs regarding the health and growth of the market for our products, anticipated increase in our customer base, expansion of our products functionalities, expected revenue levels and sources of revenue, expected impact, if any, of legal proceedings, the adequacy of liquidity and capital resource, and expected growth in business.Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those projected.These risks and uncertainties include, but are not limited to, market acceptance for our products, our ability to attract and retain customers for existing and new products, our ability to control our expenses, our ability to recruit and retain employees, legislation and government regulation, shifts in technology, global and local business conditions, our ability to effectively maintain and update our product and service portfolio, the strength of competitive offerings, the prices being charged by those competitors and the risks discussed elsewhere herein.These forward-looking statements speak only as of the date hereof.We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. All references in this Form 10-K that refer to the “Company”, “AMP Holding", "AMP", “we,” “us” or “our” are to AMP Holding Inc. and unless otherwise differentiated, its wholly-owned subsidiary, AMP Electric Vehicles Inc. PART I Item 1. Business On December 28, 2009, AMP Holding Inc. entered into and closed a Share Exchange Agreement with the AMP shareholders pursuant to which we acquired 100% of the outstanding securities of AMP in exchange for 14,890,904 shares of our common stock.Considering that, following the merger, the AMP Shareholders control the majority of our outstanding voting common stock and we effectively succeeded our otherwise minimal operations to those that are theirs, AMP is considered the accounting acquirer in this reverse-merger transaction.A reverse-merger transaction is considered, and accounted for as, a capital transaction in substance; it is equivalent to the issuance of AMP securities for our net monetary assets, which are deminimus, accompanied by a recapitalization.Accordingly, we have not recognized any goodwill or other intangible assets in connection with this reverse merger transaction.AMP is the surviving and continuing entities and the historical financials following the reverse merger transaction will be those of AMP.We were a "shell company" (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended) immediately prior to our acquisition of AMP pursuant to the terms of the Share Exchange Agreement.As a result of such acquisition, we were initially focused on developing automotive electric drive trains but have subsequently shifted our focus to the design, engineering, marketing and sale of both repowered and new class 3 through 6 commercial trucks with an all-electric drivetrain and battery system.Consequently, we believe that acquisition caused us to cease to be a shell company as we no longer have nominal operations.Since that time, we have devoted the majority of our resources to the development of an all-electric drive system capable of moving heavy large vehicles ranging from full size SUV’s up to and including Medium Duty Commercial trucks. Additionally, as a subsequent event, in February 2olding formed a new wholly owned subsidiary, AMP Trucks Inc., an Indiana corporation.On March 13, 2rucks Inc. closed on the acquisition of assets of Workhorse Custom Chassis LLC (“Workhorse”).The assets included in this transaction were:the Workhorse ® brand, access to the dealer network of 440 dealers nationwide, intellectual property, and all physical assets which include the approximately 250,000 sq. ft. of facilities on 48 acres of land in Union City, Indiana (the “Workhorse Assets”).We believe this acquisition propels AMP Holding Inc. into the unique position as a medium duty OEM which we believe will be capable of producing new chassis with electric, propane, compressed natural gas, and hybrid configurations, as well as gasoline drive systems. Overview Our vision is to bring electrification to medium duty trucks that are popular with fleets and small businesses.91% of the 300,000 plus step vans on the road today travel fewer than 100 miles per day.A significant number of these are being utilized for fixed route deliveries that have the vehicle returning to the same location on a daily basis.Our initial focus is to either sell a repower solution for these up to 20,000 # GVW (Gross Vehicle Weight) step vans or produce a new chassis with similar specifications that is powered by an all-electric drive system.If the customer requests it, we could provide them with a chassis that is powered by an alternative fuel i.e. propane or CNG.In the event the customer still wants a percentage of their fleet to be gasoline powered vehicles, we will be able to provide those as well.Buses and other similar Class 3 through Class 6 commercial trucks could potentially be part of our future product mix since the newly acquired assembly plant is capable of producing a wide range of vehicles. We believe our specialization in larger vehicles, specifically medium duty trucks, addresses a need in the best possible market for electric vehicles.The combination of our ability to produce, service and support a full line of vehicles ranging from traditional gasoline up to and including 100% electric power sets us apart from the competition and puts us in a very unique position. 3 Table of Contents We intend to take advantage of our unique status and the reputation we have built as a leader in the electrification of larger vehicles to become a world leader in the emerging electric vehicle (EV) marketplace.Our expansion to the commercial medium duty truck segment is a logical step in that the execution of such vehicles allows the Company to leverage the technology and knowledge gained in the development of drivetrains for larger passenger vehicles. Our powertrains encompass complete motor assemblies, battery packs, computers and software required for vehicle electrification.In the case of a repower, this assembly or kit will be shipped to one of our dealers that have been trained in the proper installation of the electrification system.They will then perform the repower at their facility which is in proximity to the customer’s operations and then return the vehicle to the customer in a matter of days.In the event the electrification kit is for a new vehicle, the kit will be assembled at AMP’s Loveland, Ohio facility and then shipped to be installed in a new chassis at our newly acquired truck chassis assembly plant. AMP’s approach to the electrification market is to provide 100% electric vehicles with industry-leading technology at a low upfront investment.AMP has developed a very cost effective solution for manufacturing new electric vehicles and repowering existing gasoline and diesel vehicles.This results in a unique market opportunity for AMP, one that is potentially greater than most electric vehicle competitors in the market today.By using the best of breed, award winning existing brands, AMP can focus its resources specifically on advanced electric drive train solutions.Further, by using well designed base vehicles, AMP can leverage the safety, handling and amenities invested into many of today’s vehicles while not “reinventing” the base vehicle.The result is a well featured vehicle with the added advantages of having zero emissions, a quieter ride and a fraction of the ongoing operating and maintenance costs. Market for Electric Vehicles Most experts agree that the electric vehicle industry is here to stay and is expected to grow, although there have been recent indications that the market for consumer vehicles has been growing at a slower than anticipated rate.There are various infrastructure issues that are being slowly resolved, at different levels of aggressiveness depending on country, state or city.These include providing battery charging stations.The industry has turned to private investment and government support programs for assistance to overcome these hurdles. Because crude oil is a finite resource, we expect the cost of gasoline will only trend upward over time which in turn will drive market demand for EVs. Market Strategy AMP’s initial target was the mid-size and larger SUV market.AMP is leveraging its experience from developing electric SUV’s to creating class 3 through 6 commercial electric trucks.Approximately one year ago, AMP signed a development agreement with Navistar International Inc. (“Navistar”) to develop a 100% electric drive system for a specific Navistar vehicle that was produced with the VT365 and VT265 diesel engine in 2004 and 2005.One of these development project vehicles will shortly complete durability testing by an independent third party and then move to field testing with a large package delivery company. Our strategy is to provide infrastructure and logistical support for our vehicles through the 400 plus Workhorse truck dealer network throughout the country that we now have access to following the acquisition of the Workhorse Asset.Additionally, the ability to provide a broad-based multiple fuel solution will provide customers with a one-stop solution for all of their vehicle needs in this class and type of vehicle. Research and Development The majority of our research and development is conducted in-house at our facilities near Cincinnati, Ohio.Additionally, we contract with engineering firms to assist with validation and certification requirements as well as specific vehicle integration tasks. Competition There are two primary competitors in the medium duty EV truck segment in the US market:Smith Electric Truck, and Electric Vehicles International (EVI).Smith has sold approximately 400 electric trucks since their inception and they are the largest manufacturer in the country.EVI is in the process of delivering 100 vehicles that UPS ordered in 2010 and it is our understanding that this order represents a significant portion of their overall business. We believe the most dramatic difference between AMP and the other competitors in the medium duty truck market is the price.Our research indicates that our retail price may be approximately 67% of the retail price of a comparable product.We also stand out as the only manufacturer capable of providing a cost effective repower solution for existing vehicles. While there are many overseas electric car companies, there are only a few overseas companies that have vehicles in the category of medium duty trucks. 4 Table of Contents Intellectual Property The company has multiple pending U.S. patent applications and also plans to pursue appropriate foreign patent protection on those inventions.The company also has five pending trademark applications and two issued trademark registrations in the U.S. with intent to pursue foreign trademark registration as well. Government Regulation We are in the business of manufacturing, modifying and selling medium duty trucks, and accordingly we are subject to laws related to truck sales and operation. The United States' laws related to truck manufacturers regulate registration, safety criteria, type approval, inspection, maintenance, testing, etc. of trucks.Complying with the regulations of truck development and manufacturing is costly and could significantly affect our ability to become profitable.In addition, failure to comply with these laws could subject our Company to penalties, which could include severe fines or the removal of government approval to conduct business.Although we fully intend to comply with all applicable rules and regulations, we cannot assure that we will be able to do so. Number of Employees We currently have 22 employees, 20 full time and 2 part-time, of which 4 are administrative/sales, 1 is finance, 1 is human resource, 10 are engineering/R&D, and 6 are manufacturing.None of our employees are represented by a labor union.We have not experienced any work stoppages and consider our relations with our employees to be good.Currently, we have 4 fewer employees compared to December 31, 2011 due primarily to attrition and layoffs to balance resources with our product program development schedule. Agreements Momentum Dynamics and BARTA (Berks County Regional Transportation Authority) On December 29, 2012, the Company entered into an Agreement with Momentum Dynamics to engineer, develop, and produce two development vehicles for BARTA in Reading, Pennsylvania.We are seeking to have this project generate the following: • promote the use of AMP products for other similar applications i.e. rental car shuttle buses, motel and hotel shuttle buses, schoolbuses, and other hospitality shuttle bus applications, • network the AMP products through the Momentum Dynamic sales channel, and • promote the sale of AMP products to the Departments of Transportation throughout the US. Navistar International Truck In April of 2012 we signed a development agreement with Navistar International Truck.The scope of work for this project was to repower two 2004 vintage W1652 vehicles, which were originally produced by Navistar.Their customer, a large package delivery company, has an interest in repowering these vehicles with something other than the current diesel engine that is in this vehicle.Navistar was interested in working with them to repower these vehicles with either electric or some other fuel system.With electric being the most desirable if the customer’s price point could be met, AMP was subcontracted by Navistar to perform the electric repower, and in August of 2012 AMP delivered the first vehicle to Navistar.The vehicle passed their initial performance requirements which were based on their end customer’s specifications.In October 2012 Navistar turned the project over to AMP to work directly with them to provide a 100% electric repowered vehicle.Since that time, AMP has been working through the customer requirements and is in the final stages of testing and durability.Once all testing is completed we plan on finalizing purchase orders that are currently in the discussion phase. Item 1A. Risk Factors We require capital for our operations as we are currently significantly undercapitalized and if we are unable to raise capital in the near future we will cease operations. Our cash balance by mid-April 2013 may be near zero.This will impact the payment of our outstanding accounts payable balance.If we do not raise capital in the immediate future, we will be required to lay off additional employees.We are currently evaluating several options for financing, but there are no guarantees that we will raise capital or that if we do raise the capital it will be on acceptable terms. Our limited operating history makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance. We have basically been a research and development company since beginning operations in February 2007.We have a limited operating history and have generated limited revenue.As we move more toward a manufacturing environment it is difficult, if not impossible, to forecast our future results based upon our historical data.Because of the uncertainties related to our lack of historical operations, we may be hindered in our ability to anticipate and timely adapt to increases or decreases in revenues or expenses.If we make poor budgetary decisions as a result of unreliable historical data, we could be less profitable or incur losses, which may result in a decline in our stock price. 5 Table of Contents Failure to successfully integrate the Workhorse ® brand, logo, intellectual property, patents and assembly plant in Union City, Indiana into our operations could adversely affect our business and results of operations. As part of our strategy to become an OEM, in March 2013, we have acquired Workhorse and the Workhorse Assets including the Workhorse ® brand, logo, intellectual property, patents and assembly plant in Union City, Indiana.The Workhorse acquisition may expose us to operational challenges and risks, including the diversion of management’s attention from our existing business, the failure to retain key Workhorse dealers and our ability to commence operations at the plant in Union City, Indiana.Our ability to sustain our growth and maintain our competitive position may be affected by our ability to successfully integrate the Workhorse Assets. AMP’s results of operations have not resulted in profitability and we may not be able to achieve profitability going forward. AMP has incurred net losses amounting to $21,371,258 for the period from inception (February 20, 2007) through December 31, 2012.In addition, as of December 31, 2012, AMP has a working capital deficiency of $2,344,694.If we incur additional significant operating losses, our stock price may decline, perhaps significantly. Our management is developing plans to alleviate the negative trends and conditions described above.Our business plan has changed from concentrating on EV SUV’s to EV medium duty trucks, but is still speculative and unproven.There is no assurance that even if we successfully implement our business plan, that we will be able to curtail our losses.Further, as we are a development stage enterprise, we expect that net losses and the working capital deficiency will continue. Our business, prospects, financial condition and operating results will be adversely affected if we cannot reduce and adequately control the costs and expenses associated with operating our business, including our material and production costs. We incur significant costs and expenses related to procuring the materials, components and services required to develop and produce our electric vehicles.As a result, our current cost projections are considerably higher than the projected revenue stream that such vehicles will produce.As a result we are continually working on initiatives to reduce our cost structure so that we may effectively compete. We currently do not have long-term supply contracts with guaranteed pricing which exposes us to fluctuations in component, materials and equipment prices.Substantial increases in these prices would increase our operating costs and could adversely affect our business, prospects, financial condition and operating results. Because we currently do not have long-term supply contracts with guaranteed pricing, we are subject to fluctuations in the prices of the raw materials, parts and components and equipment we use in the production of our vehicles.Substantial increases in the prices for such raw materials, components and equipment would increase our operating costs and could reduce our margins if we cannot recoup the increased costs through increased vehicle prices.Any attempts to increase the announced or expected prices of our vehicles in response to increased costs could be viewed negatively by our customers and could adversely affect our business, prospects, financial condition and operating results. We depend upon key personnel and need additional personnel. Our success depends on the continuing services of James E. Taylor, Chairman of the Board, Stephen Burns, CEO, and Martin J. Rucidlo, President.The loss of any of these individuals could have a material and adverse effect on our business operations.Additionally, the success of the Company’s operations will largely depend upon its ability to successfully attract and maintain competent and qualified key management personnel.As with any company with limited resources, there can be no guarantee that the Company will be able to attract such individuals or that the presence of such individuals will necessarily translate into profitability for the Company.Our inability to attract and retain key personnel may materially and adversely affect our business operations. We must effectively manage the growth of our operations or our company will suffer. To manage our growth, we believe we must continue to implement and improve our operational, manufacturing, and research and development departments.We may not have adequately evaluated the costs and risks associated with this expansion, and our systems, procedures, and controls may not be adequate to support our operations.In addition, our management may not be able to achieve the rapid execution necessary to successfully offer our products and services and implement our business plan on a profitable basis.The success of our future operating activities will also depend upon our ability to expand our support system to meet the demands of our growing business.Any failure by our management to effectively anticipate, implement, and manage the changes required to sustain our growth would have a material adverse effect on our business, financial condition, and results of operations. Our business requires substantial capital, and if we are unable to maintain adequate financing sources our profitability and financial condition will suffer and jeopardize our ability to continue operations. We require substantial capital to support our operations.If we are unable to maintain adequate financing, or other sources of capital are not available, we could be forced to suspend, curtail or reduce our operations, which could harm our revenues, ability to achieve profitability, financial condition and business prospects. 6 Table of Contents We face competition. A few of our competitors have greater financial or other resources, longer operating histories and greater name recognition than we do and one or more of these competitors could use their greater resources and/or name recognition to gain market share at our expense or could make it very difficult for us to establish market share. In the electric medium duty truck market in the United States, we compete with a few other manufacturers, including EVI and Smith Electric, who have more significant financial resources, established market positions, long-standing relationships with customers and dealers, and who have more significant name recognition, technical, marketing, sales, financial and other resources than we do.Each of these companies is currently selling an electric vehicle or is working to develop, market and sell advanced technology vehicles in the United States market.The resources available to our competitors to develop new products and introduce them into the marketplace exceed the resources currently available to us.As a result, our competitors may be able to compete more aggressively and sustain that competition over a longer period of time that we can.This intense competitive environment may require us to make changes in our products, pricing, licensing, services, distribution, or marketing to develop a market position.Each of these competitors has the potential to capture market share in our target markets which could have an adverse effect on our position in our industry and on our business and operating results. If we are unable to keep up with advances in electric vehicle technology, we may suffer a decline in our competitive position. There are companies in the electric vehicle industry that have developed or are developing vehicles and technologies that compete or will compete with our vehicles.We cannot assure that our competitors will not be able to duplicate our technology or provide products and services similar to ours more efficiently.If for any reason we are unable to keep pace with changes in electric vehicle technology, particularly battery technology, our competitive position may be adversely affected.We plan to upgrade or adapt our vehicles and introduce new models in order to continue to provide electric vehicles that incorporate the latest technology.However, there is no assurance that our research and development efforts will keep pace with those of our competitors. Our electric vehicles compete for market share with vehicles powered by other vehicle technologies that may prove to be more attractive than ours. Our target market currently is serviced by manufacturers with existing customers and suppliers using proven and widely accepted fuel technologies.Additionally, our competitors are working on developing technologies that may be introduced in our target market.If any of these alternative technology vehicles can provide lower fuel costs, greater efficiencies, greater reliability or otherwise benefit from other factors resulting in an overall lower total cost of ownership, this may negatively affect the commercial success of our vehicles or make our vehicles uncompetitive or obsolete. We currently have a limited customer base and expect that a significant portion of our future sales will be from a limited number of customers and the loss of any of these high volume customers could materially harm our business. A significant portion of our projected future revenue, if any, is generated from a limited number of vehicle customers.Additionally, much of our business model is focused on building relationships with large customers.Currently we have no contracts with customers that include long-term commitments or minimum volumes that ensure future sales of vehicles.As such, a customer may take actions that affect us for reasons that we cannot anticipate or control, such as reasons related to the customer’s financial condition, changes in the customer’s business strategy or operations or as the result of the perceived performance or cost-effectiveness of our vehicles.The loss of or a reduction in sales or anticipated sales to our most significant customers could have an adverse effect on our business, prospects, financial condition and operating results. Changes in the market for electric vehicles could cause our products to become obsolete or lose popularity. The modern electric vehicle industry is in its infancy and has experienced substantial change in the last few years.To date, demand for and interest in electric vehicles has been slower than forecasted by industry experts.As a result, growth in the electric vehicle industry depends on many factors, including, but not limited to: · continued development of product technology, especially batteries · the environmental consciousness of customers · the ability of electric vehicles to successfully compete with vehicles powered by internal combustion engines · limitation of widespread electricity shortages; and · whether future regulation and legislation requiring increased use of non-polluting vehicles is enacted We cannot assume that growth in the electric vehicle industry will continue.Our business may suffer if the electric vehicle industry does not grow or grows more slowly than it has in recent years or if we are unable to maintain the pace of industry demands. 7 Table of Contents The unavailability, reduction, elimination or adverse application of government subsidies, incentives and regulations could have an adverse effect on our business, prospects, financial condition and operating results. We believe that, currently, the availability of government subsidies and incentives is an important factor considered by our customers when purchasing our vehicles, and that our growth depends in part on the availability and amounts of these subsidies and incentives.Any reduction, elimination or discriminatory application of government subsidies and incentives because of budgetary challenges, policy changes, the reduced need for such subsidies and incentives due to the perceived success of electric vehicles or other reasons may result in the diminished price competitiveness of the alternative fuel vehicle industry. We may be unable to keep up with changes in electric vehicle technology and, as a result, may suffer a decline in our competitive position. Our current products are designed for use with, and are dependent upon, existing electric vehicle technology.As technologies change, we plan to upgrade or adapt our products in order to continue to provide products with the latest technology.However, our products may become obsolete or our research and development efforts may not be sufficient to adapt to changes in or to create the necessary technology.As a result, our potential inability to adapt and develop the necessary technology may harm our competitive position. The failure of certain key suppliers to provide us with components could have a severe and negative impact upon our business. We rely on a small group of suppliers to provide us with components for our products.If these suppliers become unwilling or unable to provide components, there are a limited number of alternative suppliers who could provide them.Changes in business conditions, wars, governmental changes, and other factors beyond our control or which we do not presently anticipate could affect our ability to receive components from our suppliers.Further, it could be difficult to find replacement components if our current suppliers fail to provide the parts needed for these products.A failure by our major suppliers to provide these components could severely restrict our ability to manufacture our products and prevent us from fulfilling customer orders in a timely fashion. Product liability or other claims could have a material adverse effect on our business. The risk of product liability claims, product recalls, and associated adverse publicity is inherent in the manufacturing, marketing, and sale of electrical vehicles.Although we have product liability insurance for our consumer and commercial products, that insurance may be inadequate to cover all potential product claims.We also carry liability insurance on our products.Any product recall or lawsuit seeking significant monetary damages either in excess of our coverage, or outside of our coverage, may have a material adverse effect on our business and financial condition.We may not be able to secure additional product liability insurance coverage on acceptable terms or at reasonable costs when needed.A successful product liability claim against us could require us to pay a substantial monetary award. Moreover, a product recall could generate substantial negative publicity about our products and business and inhibit or prevent commercialization of other future product candidates.We cannot provide assurance that such claims and/or recalls will not be made in the future. We may have to devote substantial resources to implementing a retail product distribution network. Dealers are often hesitant to provide their own financing to contribute to our product distribution network.As a result, we anticipate that we may have to provide financing or other consignment sale arrangements for dealers.A capital investment such as this presents many risks, foremost among them being that we may not realize a significant return on our investment if the network is not profitable.Our inability to collect receivables from dealers could cause us to suffer losses.Lastly, the amount of time that our management will need to devote to this project may divert them from performing other functions necessary to assure the success of our business. Vehicle dealer and distribution laws could adversely affect our ability to sell our commercial electric vehicles. Sales of our vehicles are subject to international, state and local vehicle dealer and distribution laws.To the extent such laws prevent us from selling our vehicle to customers located in a particular jurisdiction or require us to retain a local dealer or distributor or establish and maintain a physical presence in a jurisdiction in order to sell vehicles in that jurisdiction, our business, prospects, financial condition and operating results could be adversely affected. Regulatory requirements may have a negative impact upon our business. While our products are subject to substantial regulation under federal, state, and local laws, we believe that our products are or will be materially in compliance with all applicable laws.However, to the extent the laws change, or if we introduce new products in the future, some or all of our products may not comply with applicable federal, state, or local laws.Further, certain federal, state, and local laws and industrial standards currently regulate electrical and electronics equipment.Although standards for electric vehicles are not yet generally available or accepted as industry standards, our products may become subject to federal, state, and local regulation in the future.Compliance with these regulations could be burdensome, time consuming, and expensive. Our products are subject to environmental and safety compliance with various federal and state regulations, including regulations promulgated by the EPA, NHTSA, and various state boards, and compliance certification is required for each new model year.The cost of these compliance activities and the delays and risks associated with obtaining approval can be substantial.The risks, delays, and expenses incurred in connection with such compliance could be substantial. 8 Table of Contents Our success may be dependent on protecting our intellectual property rights. We rely on trade secret protections to protect our proprietary technology.Our success will, in part, depend on our ability to obtain trademarks and patents.We are working on obtaining patents and trademarks registered with the United States Patent and Trademark Office but have not finalized any as of this date.Although we have entered into confidentiality agreements with our employees and consultants, we cannot be certain that others will not gain access to these trade secrets.Others may independently develop substantially equivalent proprietary information and techniques or otherwise gain access to our trade secrets. We may be exposed to liability for infringing upon the intellectual property rights of other companies. Our success will, in part, depend on our ability to operate without infringing on the proprietary rights of others.Although we have conducted searches and are not aware of any patents and trademarks which our products or their use might infringe, we cannot be certain that infringement has not or will not occur.We could incur substantial costs, in addition to the great amount of time lost, in defending any patent or trademark infringement suits or in asserting any patent or trademark rights, in a suit with another party. Our electric vehicles make use of lithium-ion battery cells, which, if not appropriately managed and controlled, on rare occasions have been observed to catch fire or vent smoke and flames.If such events occur in our electric vehicles, we could face liability for damage or injury, adverse publicity and a potential safety recall, any of which could adversely affect our business, prospects, financial condition and operating results. The battery packs in our electric vehicles use lithium-ion cells, which have been used for years in laptop computers and cell phones.On rare occasions, if not appropriately managed and controlled, lithium-ion cells can rapidly release the energy they contain by venting smoke and flames in a manner that can ignite nearby materials. Our facilities could be damaged or adversely affected as a result of disasters or other unpredictable events.Any prolonged disruption in the operations of our facility would adversely affect our business, prospects, financial condition and operating results. We engineer and assemble our electric vehicles in a facility in Loveland, Ohio. Any prolonged disruption in the operations of our facility, whether due to technical, information systems, communication networks, accidents, weather conditions or other natural disaster, or otherwise, whether short or long-term, would adversely affect our business, prospects, financial condition and operating results. We have not paid dividends in the past and do not expect to pay dividends in the future.Any return on investment may be limited to the value of our common stock. We have never paid cash dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future.The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting the company at such time as the board of directors may consider relevant.If we do not pay dividends, our common stock may be less valuable because a return on investment will only occur due to stock price appreciation. Our stock price and trading volume may be volatile, which could result in substantial losses for our stockholders. The equity trading markets may experience periods of volatility, which could result in highly variable and unpredictable pricing of equity securities.The market price of our common stock could change in ways that may or may not be related to our business, our industry or our operating performance and financial condition.In addition, the trading volume in our common stock may fluctuate and cause significant price variations to occur.We have experienced significant volatility in the price of our stock.We cannot assure that the market price of our common stock will not fluctuate or decline significantly in the future.In addition, the stock markets in general can experience considerable price and volume fluctuations. We have not voluntary implemented various corporate governance measures, in the absence of which, shareholders may have more limited protections against interested director transactions, conflict of interest and similar matters. Recent Federal legislation, including the Sarbanes-Oxley Act of 2002, has resulted in the adoption of various corporate governance measures designed to promote the integrity of the corporate management and the securities markets.Some of these measures have been adopted in response to legal requirements.Others have been adopted by companies in response to the requirements of national securities exchanges, such as the NYSE or the NASDAQ, on which their securities are listed.Prospective investors should bear in mind our current lack of Sarbanes Oxley measures in formulating their investment decisions. 9 Table of Contents We may be exposed to potential risks relating to our internal controls over financial reporting and our ability to have those controls attested to by our independent auditors. As directed by Section 404 of the Sarbanes-Oxley Act of 2002 ("SOX 404"), the Securities and Exchange Commission adopted rules requiring smaller reporting companies, such as our company, to include a report of management on the company's internal controls over financial reporting in their annual reports for fiscal years ending on or after December 15, 2007.We were required to include the management report in annual reports starting with the year ending December 31, 2009.Previous SEC rules required a non-accelerated filer to include an attestation report in its annual report for years ending on or after June 15, 2010.Section 989G of the Dodd-Frank Act added SOX Section 404(c) to exempt from the attestation requirement smaller issuers that are neither accelerated filers nor large accelerated filers under Rule 12b-2.Under Rule 12b-2, subject to periodic and annual reporting criteria, an “accelerated filer” is an issuer with market value of $75 million, but less than $700 million; a “large accelerated filer” is an issuer with market value of $700 million or greater.As a result, the exemption effectively applies to companies with less than $75 million in market capitalization.Item 9a of this filing, Controls and Procedures, indicates the company’s controls and procedures were not effective. The trading of our common stock is limited under the SEC’s penny stock regulations, which will adversely affect the liquidity of our common stock. The trading price of our common stock is currently less than $5.00 per share and, as a result, our common stock is considered a "penny stock”, and trading in our common stock would be subject to the requirements of Rule 15g-9 under the Exchange Act.Under this rule, broker/dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements.Generally, the broker/dealer must make an individualized written suitability determination for the purchaser and receive the purchaser's written consent prior to the transaction. SEC regulations also require additional disclosure in connection with any trades involving a "penny stock," including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks.These requirements severely limit the liquidity of securities in the secondary market because few broker or dealers are likely to undertake these compliance activities.In addition to the applicability of the penny stock rules, other risks associated with trading in penny stocks could also be price fluctuations and the lack of a liquid market.An active and liquid market in our common stock may never develop due to these factors. Item 1B. Unresolved Staff Comments None. Item 2. Properties Our principal offices are located at 100 Commerce Drive, Loveland, Ohio 45247, which include 7,500 square feet in office space and 22,500 square feet in manufacturing/development space.We pay $12,231 per month in rent and our current lease expires in September 2018.At December 31, 2012 approximately $51,000 is included in accounts payable for amounts due to the lessor. Item 3. Legal Proceedings We are currently not a party to any legal or administrative proceedings and are not aware of any pending or threatened legal or administrative proceedings against us in all material aspects.We may from time to time become a party to various legal or administrative proceedings arising in the ordinary course of our business. Item 4. Mine Safety Disclosures Not applicable. 10 Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock was quoted on the OTCBB and OTCQB under the symbol "TTSO" from July 14, 2009 through May 24, 2010 and then under the symbol “AMPD” from May 24, 2010 to present.The following table sets forth the range of high and low prices per share of our common stock for each period indicated. Quarter Ended March 31 June 30 September 30 December 31 High Low High Low High Low High Low $ Holders of our Common Stock As of April 10, 2013, there were approximately 79 stockholders of record of our common stock.This number does not include shares held by brokerage clearing houses, depositories or others in unregistered form.The stock transfer agent for our securities is Empire Stock Transfer, Inc., 1859 Whitney Mesa Drive, Henderson, Nevada 89014. Dividends The Company has never declared or paid any cash dividends on its common stock.The Company currently intends to retain future earnings, if any, to finance the expansion of its business.As a result, the Company does not anticipate paying any cash dividends in the foreseeable future. Securities Authorized for Issuance Under Equity Compensation Plans The following table sets forth the aggregate information of our equity compensation plans in effect as of December 31, 2012: Plan Numberof securitiestobe issueduponexercise ofoutstandingoptionsandrights Weighted-average exercisepriceof outstandingoptionsandrights Numberofsecurities remainingavailablefor futureissuanceunder equitycompensationplans (excludingsecuritiesreflected infirstcolumn) Equity compensation plans approved by security holders – 2010 Stock IncentivePlan $ Equity compensation plans approved by security holders – 2011 IncentiveStock Plan $ Equity compensation plans or arrangements not approved by security holders $ Total $ Penny Stock Rules The Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks.Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). 11 Table of Contents Our shares constitute penny stock under the Securities and Exchange Act.The shares will remain penny stocks for the foreseeable future.The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a stockholder to liquidate his or her shares.Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in the Company will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act.Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document, which: · contains a description of the nature and level of risk in the market for penny stock in both public offerings and secondary trading · contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer withrespect to a violation of such duties or other requirements of the Securities Act of 1934, as amended · contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" price for the penny stock and thesignificance of the spread between the bid and ask price · contains a toll-free telephone number for inquiries on disciplinary actions · defines significant terms in the disclosure document or in the conduct of trading penny stocks · contains such other information and is in such form (including language, type, size and format) as the Securities and ExchangeCommission shall require by rule or regulation The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: · the bid and offer quotations for the penny stock · the compensation of the broker-dealer and its salesperson in the transaction · the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock · monthly account statements showing the market value of each penny stock held in the customer's account In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement.These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules.Therefore, stockholders may have difficulty selling their securities. Unregistered Sales of Equity Securities On December 28, 2009, we entered into and closed a Share Exchange Agreement with the AMP Shareholders pursuant to which we acquired 100% of the outstanding securities of AMP in exchange for 14,890,904 shares of our common stock. On December 28, 2009, the Company entered a Conversion Agreement with Bowden Transportation Ltd. (“Bowden”) pursuant to which Bowden agreed to convert a loan in the amount of $20,000 provided to AMP on December 21, 2009 into 500 shares of Series A Preferred Stock (the “Series A Stock”). On December 28, 2009, the Company entered a Conversion Agreement with Han Solutions II, LLC (“Han”) pursuant to which Han agreed to convert a loan in the amount of $315,000 provided to AMP from October 28, 2009 through December 21, 2009 into 7,875 shares of Series A Stock. The Series A Stock is convertible, at any time at the option of the holder into common shares of the Company based on a conversion price of $4.70588 per share.The Series A Stock has a par value of $0.001 per share.The holders of the Series A Stock are not entitled to convert the Series A Stock and receive shares of common stock such that the number of shares of common stock held by them in the aggregate and their affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of common stock.The Series A Stock has voting rights on an as converted basis.Holders of the Series A Stock are not entitled to receive dividends and do not hold any liquidation rights. On December 28, 2009, the Company entered a Conversion Agreement with Ziu Zhang (“Zhang”) pursuant to which Zhang agreed to convert a loan in the amount of $50,000 provided to AMP on November 30, 2009 into 148,932 shares of common stock of the Company. On December 28, 2009, the Company assumed a Services Agreement entered between AMP and Pharmacy Management Services pursuant to which the Company issued Pharmacy Management Strategies LLC a common stock purchase warrant to acquire 500,000 shares of common stock at $0.40 per share for a term of five years.Half of the shares of common stock issuable under this warrant vested immediately and the balance vested one year from the date of the agreement. On January 15, 2010, the Company entered a Subscription Agreement with Han pursuant to which Han acquired 625 shares of Series A Stock in consideration of $25,000. 12 Table of Contents From January 7, 2010 to March 4, 2010, the Company entered into subscription agreements with various accredited investors pursuant to which the investors purchased 1,042,062 shares of the Company’s common stock for an aggregate purchase price of $340,275. On March 4, 2010, the Company compensated John Carris Investments LLC, as placement agent (“JCI”), for assisting in the sale of common stock by paying a commission in the aggregate amount of $35,528 and issuing JCI a common stock purchase warrant to purchase 105,704 shares of the Company’s common stock at an exercise price of $0.336 per share. On March 1, 2010, the Company issued a 6% promissory note in the principal amount of $100,000 to an accredited investor in consideration of $100,000.In addition to the note, the lender also received a common stock purchase warrant to acquire 125,006 shares of common stock at an exercise price of $0.40 per share exercisable for a period of three years.The note had an interest rate of 6% per annum and was repaid in the third quarter of 2010. From March 15, 2010 through October 22, 2010, the Company sold an aggregate of 7,256,000 shares of common stock for an aggregate purchase price of $2,902,400 to accredited investors. The closings occurred on the following dates: • On March 15, 2010, the Company sold 625,000 shares of common stock for an aggregate consideration of $250,000. • On April 7, 2010, the Company sold 200,000 shares of common stock for an aggregate consideration of $80,000. • On April 12, 2010, the Company sold 62,500 shares of common stock for an aggregate consideration of $25,000. • On April 16, 2010, the Company sold 112,500 shares of common stock for an aggregate consideration of $45,000. • On April 23, 2010, the Company sold 250,000 shares of common stock for an aggregate consideration of $100,000. • On May 6, 2010, the Company sold 175,000 shares of common stock for an aggregate consideration of $70,000. • On May 20, 2010, the Company sold 75,000 shares of common stock for an aggregate consideration of $30,000. • On May 25, 2010, the Company sold 75,000 shares of common stock for an aggregate consideration of $30,000 • On May 28, 2010, the Company sold 500,000 shares of common stock for an aggregate consideration of $200,000. • On June 30, 2010, the Company sold 36,000 shares of common stock for an aggregate consideration of $14,400. • On July 7, 2010, the Company sold 175,000 shares of common stock for an aggregate consideration of $70,000. • On July 15, 2010, the Company sold 62,500 shares of common stock for an aggregate consideration of $25,000. • On July 22, 2010, the Company sold 1,125,000 shares of common stock for an aggregate consideration of $450,000. • On August 12, 2010, the Company sold 1,250,000 shares of common stock for an aggregate consideration of $500,000. • On August 27, 2010, the Company sold 375,000 shares of common stock for an aggregate consideration of $150,000. • On September 16, 2010, the Company sold 375,000 shares of common stock for an aggregate consideration of $150,000. • On September 22, 2010, the Company sold 1,625,000 shares of common stock for an aggregate consideration of $650,000. • On October 22, 2010, the Company sold 157,500 shares of common stock for an aggregate consideration of $63,000. From March 15, 2010 through October 22, 2010, the Company compensated JCI as placement agent for assisting in the sale of common stock by paying it commissions in the aggregate amount of $290,240 and issuing the placement agent a common stock purchase warrants to purchase 725,600 shares of the Company’s common stock at an exercise price of $.40 per share. On May 28, 2010, the Company assumed a Services Agreement entered between AMP and Mark Valerio pursuant to which the Company issued Mark Valerio an option to purchase 250,000 shares of voting common stock for a term of three years with a per share exercise option price of $0.40.The option vested as follows: 100,000 shares as of the date of May 28, 2010 (effective date); 50,000 shares within six months of the effective date; 50,000 shares within 12 months of the effective date; 50,000 shares within 18 months of the effective date. On May 28, 2010 the Company assumed a Consulting Agreement with Pharmacy Management Strategies, LLC (“Pharmacy”) whereby Pharmacy will provide certain business development related services to the Company.As compensation for providing the services, the Company issued Pharmacy a common stock purchase warrant to acquire 350,000 shares of common stock for a period of five years at an exercise price of $0.40 per share, which vests quarterly in equal installments over a period of two years at a rate of 43,750 shares of common stock per quarter. On June 1, 2010, the Company amended an October, 20, 2009 Services Agreement entered between AMP and CSIR Group, LLC for investor relations services, pursuant to which the Company issued CSIR 240,000 stock purchase warrants with an exercise price of $0.40 per share for a period of five years beginning June 1, 2010.The warrants vest equally in quarterly installments of 30,000 each.CSIR will be paid a fee of $7,500 beginning March 1, 2010 payable on the first day of each month. On April 28, 2010, the Company assumed a Consulting Agreement entered between AMP and Gavin Scotti, Sr. pursuant to which the Company issued Gavin Scotti, Sr. a common stock purchase warrant to purchase 350,000 shares of common stock for a term of five years with a per share exercise option price of $0.40.The warrant vests equally in quarterly installments of 43,750 shares per quarter over two years.Additional compensation shall be paid if Mr. Scotti, Sr. is instrumental in raising capital through government or private capital as follows:$500,000 for raising up to $10,000,000; $750,000 for raising between $10,000,000 and $35,000,000; $1,000,000 for raising over $35,000,000 in financing. On May 12, 2010, a Stock Incentive Plan was approved by the Board of Directors. 13 Table of Contents On September 28, 2010, the Company assumed a Services Agreement entered between AMP and Ron Sobrero pursuant to which the Company issued Ron Sobrero an option to purchase 100,000 shares of common stock for a term of three years with a per share exercise price of $0.70.The option vests as follows: 40,000 shares as of the date of September 28, 2010 (effective date); 20,000 shares within six months of the effective date; 20,000 shares within 12 months of the effective date; 20,000 shares within 18 months of the effective date. On October 11, 2010, the Company entered into a letter agreement with James E. Taylor, a director of the Company.The Company agreed to pay Mr. Taylor $40,000 per year and issue Mr. Taylor an option to acquire 325,000 shares of common stock for five years with an exercise price of $0.68 per share.The options vest at 75,000 upon Mr. Taylor executing his letter of appointment and 50,000 every six months thereafter. On December 8, 2010, Mr. Taylor entered into an employment agreement with the Company pursuant to which he was appointed as the Chief Executive Officer and Vice-Chairman of the Company in consideration of an annual salary of $300,000.Additionally, Mr. Taylor will be eligible for annual bonuses with a target amount of 100% of his salary.The actual amount of any bonus may be more or less than such target and will be determined by the board of directors in its absolute discretion.Half of the bonus may be paid, in the Company’s discretion, in unregistered shares of common stock at a price per share equal to the weighted average closing price per share of the common stock over the twenty most recent trading days prior to such grant.In addition to the salary and any bonus, Mr. Taylor will be entitled to receive health and fringe benefits that are generally available to the Company’s management employees.As additional compensation, the Company granted Mr. Taylor options to acquire 1,200,000 shares of common stock at an exercise price of $0.72 per share for a period of ten years.The Company also provided Mr. Taylor with a common stock purchase warrant to acquire 600,000 shares of common stock exercisable at any time in the five years following the signing of the agreement at an exercise price of $2.00 per share. On December 8, 2010, Stephen S. Burns entered into an employment agreement with the Company pursuant to which he was appointed as the President of the Company in consideration of an annual salary of $200,000, however, only 50% of the salary ($100,000) will be payable at this time.The remaining 50% of the salary will accrue and be deferred until the board of directors elects to increase the salary to include all or a portion of the deferred salary based on certain events.Additionally, Mr. Burns will be eligible for annual bonuses with a target amount of 100% of his salary.The actual amount of any bonus may be more or less than such target and will be determined by the Board in its absolute discretion.Half of the bonus may be paid, in the Company’s discretion, in unregistered shares of common stock at a price per share equal to the weighted average closing price per share of the common stock over the twenty most recent trading days prior to such grant.In addition to the salary and any bonus, Mr. Burns will be entitled to receive health and fringe benefits that are generally available to the Company’s management employees in accordance with the then existing terms and conditions of the Company’s policies.As additional compensation, the Company granted Mr. Burns options to acquire 300,000 shares of common stock at an exercise price of $0.72 per share for a period of ten years.The Company also provided Mr. Burns with a common stock purchase warrant to acquire 300,000 shares of Common Stock exercisable at any time in the five years following the signing of the agreement at an exercise price of $2.00 per share. From December 3, 2010 through March 29, 2011, the Company sold an aggregate of 3,364,983 shares of common stock and common stock purchase warrants to acquire 1,682,492 shares of common stock of the Company for an aggregate purchase price of $2,018,990 to accredited investors.The warrants are exercisable for two years at an exercise price of $0.80.In November 2012, the warrants were modified to change the exercise period from two years to three years.The closings occurred on the following dates: • On December 3, 2010, the Company sold 586,667 shares of common stock and Warrants to acquire 293,334 shares of common stock for an aggregate consideration of $352,000. • On December 17, 2010, the Company sold 483,333 shares of common stock and Warrants to acquire 241,667 shares of common stock for an aggregate consideration of $290,000. • On December 31, 2010, the Company sold 500,000 shares of common stock and Warrants to acquire 250,000 shares of common stock for an aggregate consideration of $300,000. • On January 26, 2011, the Company sold 436,667 shares of common stock and Warrants to acquire 218,333 shares of common stock for an aggregate consideration of $262,000. • On February 17, 2011, the Company sold 208,333 shares of common stock and Warrants to acquire 104,167 shares of common stock for an aggregate consideration of $125,000. • On March 1, 2011, the Company sold 158,333 shares of common stock and Warrants to acquire 79,167 shares of common stock for an aggregate consideration of $95,000. • On March 3, 2011, the Company sold 208,317 shares of common stock and Warrants to acquire 104,158 shares of common stock for an aggregate consideration of $124,990. • On March 16, 2011, the Company sold 133,333 shares of common stock and Warrants to acquire 66,667 shares of common stock for an aggregate consideration of $80,000. • On March 28, 2011, the Company sold 350,000 shares of common stock and Warrants to acquire 175,000 shares of common stock for an aggregate consideration of $210,000. • On March 29, 2011, the Company sold 300,000 shares of common stock and Warrants to acquire 150,000 shares of common stock for an aggregate consideration of $180,000. From December 3, 2010 through March 29, 2011, the Company compensated JCI as placement agent for assisting in the sale of the securities by paying it commissions in the aggregate amount of $201,899 and issuing the placement agent common stock purchase warrants to purchase 336,498 shares of the Company's common stock at an exercise price of $.60 per share. 14 Table of Contents From May 10, 2011 through December 20, 2011, the Company sold an aggregate of 7,315,799 shares of common stock and warrants to acquire 3,657,899 shares of common stock of the Company for an aggregate purchase price of $4,389,500 to accredited investors.The warrants are exercisable for two years at an exercise price of $0.80.In November 2012, the warrants were modified to change the exercise period from two years to three years.The closings occurred on the following dates: • On May 10, 2011, the Company sold 470,833 shares of common stock and Warrants to acquire 235,415 shares of common stock for an aggregate consideration of $282,500. • On May 25, 2011, the Company sold 3,388,320 shares of common stock and Warrants to acquire 1,694,160 shares of common stock for an aggregate consideration of $2,033,000. • On June 29, 2011, the Company sold 1,873,316 shares of common stock and Warrants to acquire 936,658 shares of common stock for an aggregate consideration of $1,124,000. • On September 20, 2011, the Company sold 191,664 shares of common stock and Warrants to acquire 95,832 shares of common stock for an aggregate consideration of $115,000. • On October 26, 2011, the Company sold 175,000 shares of common stock and Warrants to acquire 87,500 shares of common stock for an aggregate consideration of $105,000. • On November 22, 2011, the Company sold 1,158,333 shares of common stock and Warrants to acquire 579,167 shares of common stock for an aggregate consideration of $695,000. • On December 20, 2011, the Company sold 58,333 shares of common stock and Warrants to acquire 29,166 shares of common stock for an aggregate consideration of $35,000. From May 10, 2011 through December 20, 2011, the Company compensated JCI as placement agent for assisting in the sale of the securities by paying it commissions in the aggregate amount of $376,950 and issuing the placement agent common stock purchase warrants to purchase 628,246 shares of the Company’s common stock at an exercise price of $0.60 per share. On May 25, 2011, the Company granted the below stock options and common stock purchase warrants to James Taylor and Stephen Burns, officers and directors of the Company, for achieving various milestones and targets over the last six months including the continuous raising of and management of operational funds, the development of an operational plan that addresses product development, production readiness, vehicle certification planning and start of the certification process, the addition of key personnel to fulfill operational requirements such as procurement, engineering and finance, the establishment of a number of channels to market and initial agreements with distributors including the Distribution Agreement with Northern Lights Energy ehf. (“NLE”), an Icelandic company that operates in the energy and transportation sectors, pursuant to which the Company will manufacture, assemble, produce, and sell Company products to NLE in exchange for granting NLE the exclusive right within the country of Iceland.The Company issued Mr. Taylor a stock option to acquire 500,000 shares of common stock at an exercise price of $0.60 per share for a period of five years and a common stock purchase warrant to acquire 500,000 shares of common stock at an exercise price of $2.00 per share for a period of five years.The Company issued Mr. Burns a stock option to acquire 500,000 shares of common stock at an exercise price of $0.60 per share for a period of five years and a common stock purchase warrant to acquire 500,000 shares of common stock at an exercise price of $2.00 per share for a period of five years. On June 28, 2011, the Board of Directors of the Company adopted the 2011 Incentive Stock Plan providing for the issuance of up to 1,000,000 stock options to employees, officers, directors or consultants of the Company.On June 30, 2011, the Company issued stock options to acquire 505,000 shares of common stock to employees and consultants under the 2010 Incentive Stock Plan or 2011 Incentive Stock Plan at an exercise price of $0.70 per share for a period of two years. From January 6, 2012 through August 3, 2012, the Company entered into Securities Purchase Agreements and Security Agreements with several accredited investors (the “2012 Investors”) providing for the sale by the Company to the 2012 Investors of Secured Convertible Debentures in the aggregate amount of $1,939,250 (the "2012 Notes").In addition to the 2012 Notes, the 2012 Investors also received common stock purchase warrants (the “2012 Warrants”) to acquire 1,939,250 shares of common stock of the Company.The 2012 Warrants were exercisable for three years at an exercise price of $0.50.The Company received the proceeds in connection with these financings between January 6, 2012 and August 3, 2012.Further, a shareholder, director and officer, converted secured and unsecured loans provided to the Company from September 30, 2011 to June 5, 2012 in the aggregate amount of $389,250 into the 2012 Notes and 2012 Warrants.In November 2012, the Company entered into a Note and Warrant Amendment and Conversion Agreement whereby the holders and the 2012 Investors converted all principal and interest under the 2012 Notes into 10,227,070 shares of common stock. Further, the exercise price of the 2012 Warrants was reduced to $0.25 per share. In March 2012 the Company settled outstanding invoices for consulting services totaling $60,000 by issuing 177,515 shares of common stock. On August 10, 2012, Company granted James Taylor options to purchase 300,000 shares of the Company’s common stock at an exercise price of $0.15 per share.The options expire after five years with 100,000 options vesting immediately and 100,000 options vesting each of the following two years on the anniversary date. 15 Table of Contents On August 20, 2012, the Company entered into an Investment Agreement (“Investment Agreement”) with Kodiak Capital Group, LLC (“Kodiak”).Pursuant to the Investment Agreement, Kodiak has committed to purchase up to $7,500,000 of the Company’s common stock during the period commencing upon the effective date of a registration statement registering the shares of common stock underlying the equity line (the “Equity Line”) and continuing for 24 months.The aggregate number of shares issuable by the Company and purchasable by Kodiak under the Investment Agreement will be determined by the purchase prices for the common stock, as determined under the terms of the Investment Agreement.Upon execution of the Investment Agreement, the Company issued to Kodiak 1,875,000 commitment shares of newly-issued common stock. Contemporaneously with the execution and delivery of the Investment Agreement, the Company and Kodiak executed and delivered a Registration Rights Agreement (“Registration Rights Agreement”) pursuant to which the Company has agreed to provide certain registration rights under the 1933 Act, and the rules and regulations promulgated thereunder, and applicable state securities laws. The Company may draw on the facility from time to time, as and when it determines appropriate in accordance with the terms and conditions of the Investment Agreement.The amount that the Company is entitled to put in any one notice shall be up to $75,000, at the Company's election.Kodiak’s purchase price for each put is set at ninety percent (90%) of the lowest posted closing bid price of the Company’s common stock during the five (5) trading days after the date of the put notice.The Company will not be entitled to put shares to Kodiak unless (a) there is an effective registration statement under the Securities Act to cover the sale of the shares to Kodiak, (b) the Company’s common stock continues to be quoted on the OTC Bulletin Board, or becomes listed on a national securities exchange, and (c) the issuance of the shares would not cause Kodiak’s beneficial ownership to exceed 9.99% of the outstanding shares. Pursuant to the terms of the Registration Rights Agreement, the Company has agreed to use its best efforts to file a registration statement with the SEC to register the sale to Kodiak of shares of common stock issued or issuable under the Investment Agreement. On August 24, 2012, Martin J. Rucidlo was engaged by the Company to serve as the President of the Company.Mr. Rucidlo replaced Stephen S. Burns who resigned as President.Mr. Burns continues to serve as a director as well as Chief Executive Officer, Secretary and Treasurer of the Company.On August 24, 2012, Mr. Rucidlo entered into a letter agreement with the Company pursuant to which he was appointed as the President of the Company in consideration of an annual salary of $125,000.As additional compensation, the Company granted Mr. Rucidlo options to purchase 300,000 shares of the Company’s common stock at an exercise price of $0.21 per share.The options will expire three years from the vesting period with 90,000 options vesting upon the signing of the Agreement and 105,000 options vesting each of the following two years on the anniversary date of the Agreement for a total of 300,000 shares. In September 2012, the Company settled outstanding invoices for legal services totaling $40,000 by issuing 400,000 shares of common stock. In October 2012, the Company settled outstanding invoices for consulting services totaling $55,000 by issuing 500,000 shares of common stock. Between October 16, 2012 and December 19, 2012,shareholders and related parties advanced $500,000 to the Company for working capital needs.In consideration of such advances, the Company issued promissory notes with interest at 10% per annum due October 16, 2013.The notes are unsecured and require the Company to designate part of the proceeds of financing in excess of $2,000,000 to be used for repayment of these notes.The Company is in violation of this covenant in 2013 as financing in excess of $2,000,000 has occurred and repayment of these notes has not occurred. In November 2012, the Company settled outstanding invoices for legal services totaling $15,000 by issuing 157,895 shares of common stock. In December 2012, the Company settled outstanding invoices for consulting services totaling $175,000 by issuing 3,500,000 shares of common stock. In December 2012, the Company entered into placement agent agreements with Northeast Securities Inc. and Midtown Partners & Company, LLC.The Company issued 25,000 shares of common stock to Northeast Securities Inc. and 150,000 shares of common stock to Midtown Partners & Co., LLC, with a cost basis of $0.16 per share, as up-front compensation under the agreements. On December 4, 2012, the Company granted stock options to acquire 1,575,000 shares of common stock to officers, employees and consultants under the 2012 Incentive Stock Plan at an exercise price of $0.11 per share for a period of three years vesting 34% on December 31, 2012 8.35% at the end of each quarter thereafter for eight quarters, ending December 31, 2014. In December 2012, the Company settled outstanding invoices for legal services totaling $25,000 by issuing 208,333 shares of common stock. On January 29, 2013, the Company entered into a subscription agreement with an accredited investor pursuant to which the investor purchased 500,000 shares of the Company’s common stock at a cost basis of $0.20 per share, for a purchase price of $100,000, together with a common stock purchase warrant to acquire 250,000 shares of common stock at $0.40 per share for a period of three years. 16 Table of Contents In addition, on January 29, 2013, an accredited investor loaned the Company $100,000.In consideration of such loan, the Company issued a Promissory Note which bears interest at 10% per annum and matures on January 29, 2014.The Note can be prepaid in whole or in part at any time without the consent of the holder provided that the Company shall pay all accrued interest on the principal so prepaid to date of such prepayment.On February 21, 2013, the Company and the holder entered into a Conversion Agreement pursuant to which the parties converted the Note of January 29, 2013 into 500,000 shares of common stock of the Company at a cost basis of $0.20 per share and a common stock purchase warrant to acquire 250,000 shares of common stock of the Company.The warrant is exercisable for three years at an exercise price of $0.40. On March 13, 2013, the Company entered into a subscription agreement with various accredited investors pursuant to which the Investors purchased 17,925,000 shares of the Company’s common stock at a cost basis of$0.20 per share, for a purchase price of $3,585,000, together with common stock purchase warrants to acquire 8,962,500 shares of common stock at $0.40 per share for a period of three years. On March 13, 2013 the Company agreed to compensate a business development consultant for work performed relating to the Workhorse Custom Chassis purchase by issuing 1,125,000 shares of common stock at a cost basis of $0.20 per share and a cash payment of $25,000.Additionally, on March 13, 2013 the Company agreed to compensate a consultant that performed due diligence work related to the Workhorse Custom Chassis purchase by issuing 50,000 shares of common stock at a cost basis of $0.23 per share. On March 15, 2013 the Company established the 2013 Incentive Stock Plan to retain directors, executives and selected employees and consultants and reward them for making major contributions to the success of the Company.The total number of shares of common stock that may be purchased by Options, Stock Awards, or Restricted Stock Purchase Offers may not exceed 5,000,000.The exercise price of the options shall be no less than 100% of the Fair Market Value of the stock as of the date of grant, unless the holder owns more than 10% of the Company Stock in which case the Fair Market Value shall be no less than 110%.The exercise period shall be no more than five years.No shares shall become exercisable until the first anniversary date.Shares exercisable on the first anniversary date shall be 20% or more.On March 15, 2013 the Company granted 1,100,000 common stock options, from the 2013 Incentive Stock Plan, to certain executives and employees of the Company for work on the Workhorse Custom Chassis purchase.The options are exercisable at $0.29 per share for a period of five years and vest 20% on March 15, 2014, 20% on March 15, 2015, 20% on March 15, 2016 and 40% on March 15, 2017. On March 19, 2013 the Company agreed to compensate a new Advisory Board Member by issuing 300,000 shares of common stock at a cost basis of $0.25 per share and a common stock option to acquire 50,000 shares at an exercise price of $0.25 per share for a period of five years, with 16,666 vesting on the first anniversary date and 16,667 vesting on each of the next two anniversary dates. On March 21, 2013, the Company settled outstanding invoices for legal services totaling $40,000 by issuing 266,667 shares of common stock at a cost basis of $0.15 per share. This issuance of these above securities is exempt from the registration requirements under Rule 4(2) of the Securities Act of 1933, as amended, and/or Rule 506 as promulgated under Regulation Item 6. Selected Financial Data YEARS ENDED DECEMBER 31, OPERATING SUMMARY Sales $ $ $ $
